DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-6 are currently amended.
Claim 7 is original.
Claims 8-20 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the use of the term “the voltage pattern” renders the claimed subject matter unclear, vague and indefinite because the phrase “the voltage pattern” lacks proper antecedent basis in the claims.  A voltage pattern was cancelled from independent claim 1 but 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Dasher (US 2014/0252687).

	Regarding claim 1, El-Dasher (US 2014/0252687) discloses a solid state beam routing apparatus (see system of title), comprising:
	 A computerized controller (see processor controls of abs);
	A spatial angular light valve (interpreted in accordance with the specification as a liquid crystal polarizer/mask - see liquid crystal mask of abs) connected to the computerized controller, the spatial angular light valve refracting (interacting/bending light) a two-dimensional (see Fig. 6 – light is manipulated in at least two dimensions) light beam (see diode array with associated light beams) an angle dictated by the computerized controller (see abs); and 

	wherein the computerized controller dictates the angle (see 45 degree angle of claim 12 – the claim does not recite that the angle must change during operation of the apparatus) by applying a light pattern (see claims 1, 10 – diode array supplies the light pattern) to the spatial angular light valve, and
	wherein the light pattern comprises an light intensity (see intensity of claim 7) variation that varies (manner of operating/intended use) repeatedly (the process of application of light through the mask is repeated – [0024]) in a lateral direction (from one side of polarizer to the other – see Figs. 5-6, the focusing lenses alter the light spatially/laterally) across (any direction can be considered across) the spatial angular light valve.

	Regarding claim 2, El-Dasher discloses: wherein the spatial angular light valve comprises a photoconductor (a material capable of manipulating/conducting light), and wherein the voltage (interpreted as “light” in accordance with the amendment to independent claim 1 and antecedent basis) pattern is generated by an image pattern (see optical pattern of [0022]) imprinted on the photoconductor (see mask 14 of [0024]).

	Regarding claim 3, El-Dasher discloses: wherein the spatial angular light valve modifies the pattern (see pattern of [0022]) of the two-dimensional patterned light beam (Id.) by refracting (see shaping by liquid crystal polarization rotator – which employs a polarization dependent absorption) of the two-dimensional patterned light beam through an angle (any angle that the light passes through can read on the claimed angle).

	Regarding claim 4, El-Dasher discloses: wherein the spatial angular light valve comprises multiple discrete zones (see Fig. 7) each acting under a respective voltage pattern .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over El-Dasher (US 2014/0252687) and further in view of Buller (US 2017/0239892).


Regarding claim 5, El-Dasher discloses: wherein the spatial angular light valve refracts (bends/changes the angle with respect to the surface normal) the two-dimensional patterned light beam into a reformatted pattern (any adapted pattern can be considered a reformatted pattern – the liquid crystal polarization rotator of [0022] is interpreted as reformatting/refracting/absorbing the pattern of diode emitted light).
El-Dasher does not disclose that the patterned light is one of a superposition of linear deflections.
In the same field of endeavor of additive manufacturing (see title, abs) as El-Dasher, Buller discloses: wherein the fluctuating pattern of light (see [0065], [0074]) is a superposition of linear deflections (polarizations).
To add the superposition of linear polarizations/deflections of Buller to the additive manufacturing apparatus of El-Dasher would have had the benefit that it improved the signal intensity and decreased the signal to noise ratio ([0177]), which was desirable in El-Dasher.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the manner of operating the diodes to have superposition of polarizations as in Buller in the apparatus of El-Dasher to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing of the signal to noise ratio, which was desirable in El-Dasher.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over El-Dasher (US 2014/0252687) and further in view of Shusteff (US 2018/0015672).

Regarding claim 6, El-Dasher does not disclose: further comprising Fourier optics, wherein the spatial angular light valve is positioned between the Fourier optics to form an arbitrary pattern.

The use of the Fourier optics of Shusteff in the additive manufacturing light patterning apparatus of El-Dasher would have been the selection of a known design for its intended uses, which was desirable in El-Dasher.  See MPEP 2144.07 regarding the obviousness of an art recognized suitability for an intended purpose.
Such an addition had the benefit that it allowed for an additive manufacturing apparatus/system which could product arbitrary and aperiodic 3D geometries at an improved rate with better surface control ([0009]), which was desirable in El-Dasher.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the Fourier optics of Shusteff with the liquid crystal optic additive manufacturing apparatus of El-Dasher to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the production of arbitrary and aperiodic 3D geometries at an improved rate with better surface control, which was desirable in El-Dasher.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over El-Dasher (US 2014/0252687) and further in view of Yoo (US 2014/0065194).

Regarding claim 7, El-Dasher does not disclose: wherein the bed further comprises multiple powder bed chambers.

To duplicate the powder bed chambers as in Yoo in the additive manufacturing apparatus of El-Dasher would have been the duplication of essential working parts to one of ordinary skill in the art before the effective filing date.  See MPEP 2144.04(VI)(B) regarding the obviousness of duplication of essential working parts.
To duplicate the powder bed chambers of El-Dasher had the benefit that it allowed for the creation of multiple, identical or different, objects from the same controller (see abs, Fig. 1), which was desirable in El-Dasher  - additive manufacturing apparatuses with multiple powder beds were known before the effective filing date and were suitable configurations for such systems.  See Yoo Fig. 1, claims 23-24.
Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the powder beds/essential working parts of El-Dasher in its additive manufacturing apparatus to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of multiple objects simultaneously with the same controller, which was desirable in El-Dasher.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Argument: Applicant argues that the prior art references Randhawa, DeMuth, Fattal and Shusteff are silent about the patentably distinct feature of claim 1.  Remarks pp. 8-9.

This is not found persuasive because the amendment is considered a manner of operating or an intended use that the apparatus of the cited prior art need only be capable of and need not be configured to/programmed to perform.
In an apparatus claim, manners of operating and intended uses are accorded limited patentable weight in wherein clauses which are generally considered contingent limitations/clauses.  See MPEP 2111.04 regarding “wherein” and other contingent clauses.
Moreover, the amendment has caused a change in claim scope that necessitated a new grounds of rejection.  See newly added wherein clauses amended into independent claim 1 which were not previously under consideration.  This is a narrowing amendment of the subject matter of dependent claim 2 because where a Markush grouping was provided, only a single species of the Markush grouping was selected for amendment into independent claim 1.  Therefore, the previous grounds of rejection only required a single member of the Markush grouping to anticipate/render obvious/read on the claimed subject matter.  Under such circumstances, a new reference may be applied under 35 U.S.C. 102 and/or 35 U.S.C. 103 and the following OA properly made Final.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743